*334ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-222, recommending that as a matter of final discipline pursuant to Rule 1:20-13, TOBIN G. NILSEN, formerly of MINOTOLA, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since April 19, 2012, be disbarred based on his conviction in federal and state courts of the use of a computer to entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b) and of second-degree attempted child luring, in violation of N.J.S.A. 2C:5-1 and 2C:13-16, conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer);
And TOBIN G. NILSEN having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that TOBIN G. NILSEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that TOBIN G. NILSEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
*335ORDERED that TOBIN G. NILSEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.